Citation Nr: 1714916	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2011, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

In October 2011, the Board remanded the instant matter for additional development.  Thereafter, in a November 2014 decision, the Board, as relevant, denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD. He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In February 2016, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMPR). Later that month, the Court granted the motion, and vacated and remanded the November 2014 Board decision to the extent that it denied service connection for an acquired psychiatric disorder, to include PTSD. Consequently, in July 2016, the Board remanded the case to address the concerns noted in the JMPR. The case now returns to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2016, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, to afford him a VA examination so as to identify all of his acquired psychiatric disorders that meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (4th ed. 1994) (DSM-IV) criteria and to determine if such disorders were related to his service. The examiner was also specifically requested to address previous private medical records that indicated the Veteran met the DSM-IV criteria for a diagnosis of PTSD. In this regard, two private treatment providers, Dr. L'Herisson, Ph.D., and Dr. Edwards, provided a diagnosis of PTSD in July 2008, September 2009, and February 2012.  

Pursuant to the July 2016 remand, the Veteran underwent a VA examination in August 2016. At such time, the examiner did not diagnose the Veteran with an acquired psychiatric disorder, including PTSD; rather, she found the only diagnosis present was a phase of life problem. In this regard, the examiner noted that the Veteran did incur fear of hostile military activity in Vietnam, which was very stressful, but that he did not have significant sequela as a result, nor any social or occupational impairment. Furthermore, the examiner explained that the Veteran had a phase of life problem, which she noted was not a mental disorder, due to his retirement and declining health in which he was having a hard time finding meaning or purpose in daily activities, and that it was not related to his service. 

With regard to the previous medical records that noted that the Veteran met the criteria for a diagnosis of PTSD, the examiner opined that such diagnoses were inaccurate. Specifically, she noted that Dr. Edwards, who provided the July 2008 and February 2012 diagnoses of PTSD, was a ministry counselor and not a licensed psychologist or other mental health professional. She further noted that Dr. Edwards provided the diagnosis from recollection of the Veteran's case since he had lost his records from when he saw the Veteran for 6 sessions and that he did not provide a rationale or documentation of all the symptoms met and related impairment to support such diagnosis. In regard to Dr. L'Herisson, who provided the September 2009 diagnosis, the examiner noted that she also failed to provide symptoms and related impairment to support her diagnosis; rather, she just described the traumatic stressors and stated that the Veteran had a diagnosis of PTSD. Furthermore, in support of her finding that the Veteran did not meet the criteria for PTSD at the time of the examination, or at any time, the examiner explained that the objective evidence of no treatment history or documented complaints, other than from the aforementioned private providers, and no occupational or social impairment, yielded no support for a PTSD diagnosis. 

However, while the Board finds that the August 2016 VA examiner adequately addressed the validity of the prior diagnoses of PTSD rendered by the Veteran's private providers, a remand is necessary in order to obtain an addendum opinion as to whether the Veteran met the DSM-IV criteria for an acquired psychiatric disorder and, if so, whether such is related to his military service.  In this regard, the July 2016 remand specifically requested that the examiner identify all of the Veteran's acquired psychiatric disorders, to include PTSD, that meet the DSM-IV criteria. Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the recently updated Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The AOJ certified the Veteran's appeal to the Board in April 2010 and, therefore, this claim is governed by the DSM-IV. 

However, despite the Board's directive, the August 2016 VA examiner used the DSM-5 guidelines in determining that the Veteran did not have an acquired psychiatric disorder, to include PTSD. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, a remand is warranted to obtain an addendum opinion from the August 2016 examiner in which the DSM-IV criteria is utilized.  

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the August 2016 examination. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the August 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein, the examiner should specifically offer responses to the following: 

(A) Identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria at any time since June 2007 (the date of receipt of his claim), or close in proximity thereto.  

(B) The examiner should specifically indicate whether the Veteran meets, or has met, the DSM-IV diagnostic criteria for PTSD any time since June 2007, or close in proximity thereto, and, if so, whether such diagnosis is at least as likely as not the result of an in-service stressor, to include the fear of hostile military activity.

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  

The rationale for any opinion offered should be provided.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




